UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-6629


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHENOMUSA N-JIE,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:05-cr-00064-FPS-JES-2)



Submitted:   November 10, 2010            Decided:   December 8, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chenomusa N-Jie, Appellant Pro Se.      Randolph John Bernard,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Chenomusa   N-Jie     appeals   the    district   court’s     order

accepting the recommendation of the magistrate judge and denying

his Motion for Extension of Time to file a 28 U.S.C.A. § 2255

(West Supp. 2010) motion.       We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.        United States v. N-Jie, No. 5:05-

cr-00064-FPS-JES-2 (N.D. W. Va. Apr. 13, 2010).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                     2